Citation Nr: 0301450	
Decision Date: 01/27/03    Archive Date: 02/04/03

DOCKET NO.  01-03 715	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disorder, as secondary to a service-connected heel spur, 
plantar fasciitis, and Achilles tendonitis, left foot and 
ankle.

2.  Entitlement to service connection for loss of kidney 
and gallbladder, including as a disability due to 
undiagnosed illness and as secondary to service-connected 
kidney stones.

3.  Entitlement to service connection for depression and 
post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Colorado Division of Social 
Services



ATTORNEY FOR THE BOARD

P.M. DiLorenzo, Counsel


INTRODUCTION

The veteran served on active duty from May 1971 to May 
1991.

This matter arises before the Board of Veterans' Appeals 
(Board) on appeal from an August 2000 rating decision by 
the Department of Veterans Affairs (VA) Regional Office 
(RO) in Denver, Colorado, that denied the above claims. 


FINDING OF FACT

The veteran has withdrawn his appeal from the denial of 
service connection for a bilateral knee disorder as 
secondary to a service-connected heel spur, plantar 
fasciitis, and Achilles tendonitis, left foot and ankle; 
loss of kidney and gallbladder, including as a disability 
due to undiagnosed illness and as secondary to service-
connected kidney stones; and depression and PTSD.


CONCLUSION OF LAW

The veteran having withdrawn his appeal from the denial of 
service connection for a bilateral knee disorder as 
secondary to a service-connected heel spur, plantar 
fasciitis, and Achilles tendonitis, left foot and ankle; 
loss of kidney and gallbladder, including as a disability 
due to undiagnosed illness and as secondary to service-
connected kidney stones; and depression and PTSD, there 
are no remaining allegations of error of fact or law for 
appellate consideration.  38 U.S.C.A. § 7105(d)(5) (West 
1991); 38 C.F.R. § 20.204(b) (2002).

REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran perfected an appeal from the August 2000 
denial of service connection for a bilateral knee 
disorder, loss of kidney and gallbladder, and depression 
and PTSD.  In a Statement in Support of Claim dated 
January 16, 2003, he stated that he wanted to withdraw 
that appeal.  An appeal may be withdrawn in writing at any 
time before a decision is rendered by the Board.  See 
38 C.F.R. § 20.204 (2002).  Once the veteran withdrew 
these issues from his appeal, there remained no 
allegations of errors of fact or law for appellate 
consideration, and these issues are, therefore, not before 
the Board.  38 U.S.C.A. § 7105(d)(5) (West 1991).


ORDER

The appeal from the denial of service connection for a 
bilateral knee disorder as secondary to a service-
connected heel spur, plantar fasciitis, and Achilles 
tendonitis, left foot and ankle; loss of kidney and 
gallbladder, including as a disability due to undiagnosed 
illness and as secondary to service-connected kidney 
stones; and depression and PTSD having been withdrawn, the 
appeal is dismissed.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.

? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

